Exhibit Sussex Bancorp Contacts: Anthony Labozzetta, President/CEO 200 Munsonhurst Road Candace Leatham, SVP/CFO Franklin, NJ07416 973-827-2914 SUSSEX BANCORP ANNOUNCES 154% INCREASE IN FIRST QUARTER 2010 EARNINGS FRANKLIN, NEW JERSEY – April 28, 2010– Sussex Bancorp (NASDAQ: “SBBX”) today announced its financial results for the first quarter ended March 31, 2010. For the quarter ended March 31, 2010, the Company earned net income of $643 thousand, an increase of 154.2% from net income of $253 thousand for the first quarter of 2009.Basic and diluted earnings per share were $0.20 in the first quarter of 2010 compared to $0.08 for the first quarter of 2009.“We are encouraged by our first quarter results” said Anthony Labozzetta, Sussex's President and Chief Executive Officer. “With the continued strengthening of our core earnings and strong capital, we believe that we are well positioned to execute our community bank strategy of delivering an extraordinary experience for our customers while assisting with their financial needs” added Mr.
